Citation Nr: 1723550	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  09-44 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for a respiratory disability, claimed as asthma, to include as due to exposure to herbicides (Agent Orange).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1970 to August 1973.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2007 rating decision by the Department of Veterans Affairs (VA) Atlanta Regional Office (RO) in Decatur, Georgia.  Jurisdiction over this case was subsequently transferred to the RO in St. Petersburg, Florida. 

In April 2014, the Veteran attended a hearing before a Veterans Law Judge (VLJ).  A transcript of the hearing is of record.  In an April 2017 letter, the Board notified the Veteran that the VLJ who conducted the April 2014 Board hearing had retired and was no longer with the Board.  The Board also advised the Veteran of the options for another hearing.  In May 2017, the Veteran responded that she did not want another Board hearing and asked that her case be considered based on the evidence of record.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  



REMAND

While additional delay is unfortunate, the Board finds further development is required before the Veteran's claims are decided.  Initially, the Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

With respect to the above-noted claims, the Veteran underwent VA examinations in September 2016.  Relative to the Veteran's respiratory disorder claim, the examiner determined the Veteran had no objective clinical evidence of a chronic asthma disability on examination.  However, the examiner clearly ignored the Veteran's outpatient treatment records from the Tampa VAMC, which indicate she has been diagnosed with both chronic bronchitis and exercise induced asthma in the course of the appeal period.  The Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim. See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Though the Veteran did not present with active asthma manifestations on the day of her September 2016 VA examination, the evidence of record clearly indicates she has been treated for a chronic respiratory disability in the course of this appeal.  Since the September 2016 VA examiner determined a current disability was not present, she failed to provide the requested medical opinion.  The case must be returned in order to obtain the opinion requested in the Board's June 2016 remand.  A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).


In the course of the September 2016 VA examination, the examiner diagnosed the Veteran with hypertension.  However, in a November 2016 addendum medical opinion, the examiner stated the Veteran's hypertension was not likely related to her military service.  In this regard, the examiner stated the Veteran's military service ended in August 1973, and her hypertension was first diagnosed in 1985.  Nonetheless, the Veteran has asserted that her manifestations of hypertension developed coincidentally with her in-service personal assault, and were causally related to her service-connected psychiatric disorder.  The examiner appears to have wholly ignored the Veteran's competent lay reports, and also failed to address whether the Veteran's hypertension could have been caused or aggravated by her service-connected psychiatric disorder.  Examiners simply are not free to ignore a veteran's statements related to lay observable symptoms.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Based on the foregoing insufficiencies, the Board finds an addendum medical opinion is necessary in this case.  

On remand, relevant ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).    

Accordingly, this case is REMANDED for the following actions:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's issues on appeal, to specifically include any more recent treatment records related to the claimed disabilities.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).  

2.  Thereafter, afford the Veteran an appropriate VA examination for her claimed respiratory disability, by an examiner who has not previously examined this Veteran. 

The evidence of record, in the form of electronic records, must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  All necessary tests must be conducted, including any specialty examination warranted.  The examiner must review the results of any testing prior to completion of the report. 

Relative to the Veteran's claimed disability, based on a review of the Veteran's pertinent history and the examination results, the examiner should state an opinion with respect to whether there is a 50 percent or better probability that any respiratory disability diagnosed in the course of the appeal period, to specifically include chronic bronchitis and exercise induced asthma, originated during her period of active service or is otherwise etiologically related to her active service, to include the result of Agent Orange exposure.  

The examiner must provide a complete rationale for any proffered opinion.  In this regard, the examiner must discuss and consider the Veteran's competent lay statements, and assume such statements are credible for purposes of the opinion.  Specifically, the examiner should discuss the Veteran's reports of experiencing asthmatic attacks while in service.  

If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she must provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

3.  Obtain a medical opinion from an examiner with sufficient experience and expertise to opine on the etiology of the Veteran's claimed hypertension.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Another examination of the Veteran should be performed only if deemed necessary by the physician providing the opinion.

Following a review of the relevant records and lay statements, the examiner should state an opinion with respect to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's hypertension: 

a) originated during her period of active service or is otherwise etiologically related to her active service, to specifically include as a result of her in-service personal assault;

b) was caused by her service-connected bipolar disorder; or

c) was permanently worsened by her service-connected bipolar disorder.  

The examiner must provide a complete rationale for any proffered opinion.  In this regard, the examiner must discuss and consider the Veteran's competent lay statements.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she must provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

4.  Then undertake any additional development deemed necessary.

5.  Finally, readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and her representative should be provided with a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until she is otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).



As noted above this case has been advanced on the Board's docket.  It also must be handled in an expeditious manner by the RO or the Appeals Management Office.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




